January 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

               STEWART TITLE GUARANTY COMPANY, Appellant

NO. 14-10-01018-CV                      V.

          SUGAR LAND — SETTLERS WAY/PONDEROSA, LTD., Appellee
                         ____________________

      Today the Court heard the parties’ joint motion to reverse the judgment signed by
the court below on August 9, 2010, and to render judgment effectuating the parties’
settlement agreement. Having considered the motion and found it meritorious, we order
the judgment REVERSED and RENDER that Sugar Land—Settlers Way/Ponderosa,
Ltd. take nothing of and from Stewart Title Guaranty Company.
      We order the supersedeas bond number 22 030 020, posted on August 13, 2010,
by Stewart Title Guaranty Company, as Principal, and Liberty Mutual Insurance
Company, as Surety, in the amount of $2,971,783.00, released, and the surety, Liberty
Mutual Insurance Company, is released from its obligations under the bond.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.